894 N.E.2d 760 (2008)
PEOPLE State of Illinois, respondent,
v.
James JANES, petitioner.
No. 105020.
Supreme Court of Illinois.
September 24, 2008.
*761 In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Janes, case No. 1-05-3679 (06/29/07). The appellate court is directed to reconsider its judgment in light of People v. Jamison, 229 Ill.2d 184, 322 Ill.Dec. 10, 890 N.E.2d 929 (2008), to determine whether a different result is warranted.